Code, J.
i justice. MAOJsfexchange. By section 478 of tbe Revision it is provided that justices of the peace and constables shall be considered as county officers, under the provisions of the chapter for elections, qualifications, contestingeiectionS) vacancies, &c., except they shall be voted for by the voters of their respective townships. And it is also provided by section 3972 that “ in case of the sickness, or other disability or necessary absence of a justice at the time fixed for the trial of a cause, or other proceeding, any other .justice of the townships, may, at his request, attend and transact the business for him without any transfer of the business to another office.” * * * It may be a doubtful question, tinder these provisions, whether a justice of the peace, elected for one township, may hold a court in another township under the circumstances shown in this case. But its determination is not necessary to the decision of this case.
— jurisdlctIon In this case thé motion was to dismiss the cause. If the justice of the peace who tried the cause had no jurisdiction to do so acts in that matter were void acts, and ought not to prejudice the plaintiff’s cause of action. His action ought not to be dismissed, because he had failed to secure a valid trial and judgment; but only such void or improper acts ought to be disregarded, and the plaintiff's cause should be fairly and legally tried.
If the justice had jurisdiction then the judgment was valid and the cause ought not to be dismissed.. In either event, therefore, it was not error to overrule the motion to dismiss the cause. If, as is assumed in the motion, the District Court had no jurisdiction of the appeal, it ought not, therefore, to dismiss the cause, but only the appeal.
Without determining whether the justice could legally act, or whether the judgment was void or valid, and if void what remedy the party has to relieve himself from it, *49we are very clear upon the only point presented and necessary for us to determine, that the court did not err in overruling the motion to dismiss the cause.
Affirmed.